Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/21 has been entered.
This office action is responsive to the amendment filed on 05/10/2021. As directed by the amendment: independent claims 1 and 5 have been amended, claims 2, 4 been cancelled and claim 15 is withdrawn.  Thus, claims 1, 3, and 5-14 are presently under examination in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Offermann et al (8841585)in views of Sol et al (6559419) and (Applicant’s IDS Greenall et al (GB 2381179)).
 	For claim 1, Offermann teaches a glazing (coating the panes) (abstract)(par.8)
(fig.1), comprising: 
 	a deletion line (7.1 and 7.2 as shown in fig.1 as electrically insulating separation lines) electrically isolating the first and second regions from each other (col.5, lines 20-35), first and second busbars (4.1 and 4.2 as shown in fig.1) electrically connected to the first region for supplying electrical power to the first region to electrically heat the first region (col.5, lines 28-35); the second region (the region between elements 8 as 
 	Offermann fails to teach a conductive coating comprising first and second regions of the conductive coating, wherein the deletion line width is 100 um or less, the second region being electrically isolated from the second busbar such that electrical power is not supplied to the second region.
Greenall teaches, similar glass with busbar, a conductive coating (2 as shown in fig.2) comprising first and second regions of the conductive coating (7, 8 and 9 as shown in fig.2) (abstract), the width ranges of the deletion line width is 100 um or less (page.3, lines 28-33).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify busbar in Offermann to include the deletion line width, as suggested and taught by Greenall, for the purpose of providing flow of current at such points of contact lead to the formation of a hot spot the division between the zones will preferably be bridged by the busbar (Greenall, page.3, lines 22-24).
	Sol teaches, similar glass with busbars, the second region (the upper portion of region 3b as shown in fig.1) being electrically isolated (4d insulator as shown in fig.1) from the second busbar such that electrical power is not supplied to the second region (busbar portions 7b,7c, and 7c as shown in fig.1) (col.3, lines 55-68)



    PNG
    media_image1.png
    542
    450
    media_image1.png
    Greyscale

 For claim 5, Offermann  in view of Sol teaches the invention as claimed and discussed above except for the width ranges of the deletion line width is 10 um or less. 
Greenall teaches, similar glass with busbar, the width ranges of the deletion line width is 10 um or less (page.3, lines 28-33).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify busbar in Offermann to include the 
For claim 6, Offermann  in view of Sol teaches the invention as claimed and discussed above and Offermann further teaches wherein the deletion line is a laser ablation line (col.4,lines 8-10).
For claim 8, Offermann  in view of Sol teaches the invention as claimed and discussed above and Offermann further teaches wherein the first busbar (4.1 as shown in fig.1) extends substantially parallel with and adjacent to a portion of an upper edge of the glazing (upper side as shown in fig.1) (col.4,lines 60-68).
For claim 10, Offermann  in view of Sol teaches the invention as claimed and discussed above and Offermann further teaches wherein the first busbar (4.1 as shown in fig.1) and the deletion line (7.1 as shown in fig.1) are arranged to contact each other (top region where busbar 4.1 is contacting deletion line 7.1 as shown in fig.1), so that a corner of the electrically heated region is formed (col.5, lines 28-35).
For claim 11, Offermann  in view of Sol teaches the invention as claimed and discussed above and Offermann further teaches wherein the conductive coating has sheet resistance in the range 2 ohms per square to 20 ohms per square (col.3, lines 13-16).
s 3, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Offermann et al (8841585)in views of Sol et al (6559419) and (Applicant’s IDS Greenall et al (GB 2381179)) as applied to claims above, and further in view of Degand (WO 01/68395).

Offermann, as modified by Sol and Greenall, teaches all the limitation as previously set forth except for, claim 3, a second data transmission window, claim 7, wherein each data transmission window is at least 40 mm wide and at least 20 mm in height, for claim 12, a carrier film for carrying the conductive coating, claim 13, first and second sheets of interlayer material, wherein the carrier film is laid over the first sheet of interlayer material and wherein the second sheet of interlayer material is laid over the carrier film and for claim 14, wherein the interior of the vehicle is provided with at least one transmitter or receiver arranged to transmit or receive an electromagnetic data signal through at least one of the data transmission windows.
Degand teaches, similar automotive glazing panel, claim 3, a second data transmission window (30 and 31 as shown in fig.2) (page.5, lines 26-27), for claim 7,  wherein each data transmission window is at least 40 mm wide and at least 20 mm in height (page.5, lines 30-32).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the transmission window in the Offermann to include ranges of data transmission window, as suggested and taught by Degand, so that only one of the data transmission windows is used to either transmit or 
 Degand further teaches, for claim 12, a carrier film (PVB electrically coated layer) for carrying the conductive coating (page.2, lines 6-8 and page.3, lines 28-36), and for claim 13, first and second sheets of interlayer material, wherein the carrier film is laid over the first sheet of interlayer material and wherein the second sheet of interlayer material is laid over the carrier film (the two sheets are laminated together using PVB electrically coated layer page.2, lines 6-8 and page.3, lines 28-36). 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the conductive coating in the Offermann to include two sheets laminated together, as suggested and taught by Degand, in order to increase the selectivity of the glazing which in term reduces the solar heating or greenhouse effect in the vehicle (Degand, page.3, lines 21-23).
Degand further teaches, for claim 14, wherein the interior of the vehicle is provided with at least one transmitter or receiver arranged to transmit or receive an electromagnetic data signal through at least one of the data transmission windows (page.4, lines 25-30 and 36-38).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the conductive coating in the Offermann to include at least one transmitter or receiver, as suggested and taught by Degand, in order to allow the passage of electromagnetic waves through the portion of the glaze (Degand, page.1, lines 36-37).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Offermann et al (8841585)in views of Sol et al (6559419) and (Applicant’s IDS Greenall et al (GB 2381179)). as applied to claims above, and further in view of Agrawal et al (2003/0227663).
Offermann, as modified by Sol and Greenall, teaches all the limitation as previously set forth except for, an auxiliary busbar separated from the first busbar by the deletion line.
Agrawal teaches, similar glass with busbars, an auxiliary busbar (either 17 or 18 as shown in fig.2C) separated from the first busbar (22 or 24 as shown in fig.2C) by the deletion line (par.71).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify busbar in the Offermann to include an auxiliary busbar, as suggested and taught by Agrawal, for the purpose of providing controlled variation of the area of coloration, and controller provides a means to selectively apply a voltage to color the device or heat the device (Agrawal, par.19).

Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 5-14 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715